Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 8, and 15 is the inclusion of the limitation, " identifying documents associated with a user account of the user on the cloud- based content management platform, wherein the documents are predicted to be currently of interest to the user and are selected from a plurality of documents stored on the cloud- based content management platform in association with the user account of the user;… wherein the home screen GUI concurrently presents: a first area providing visual representations of the documents predicted to be currently of interest to the user and selected from the plurality of documents stored on the cloud-based content management platform;… receiving, via the first area of the home screen GUI, a user input with respect to a visual representation of the visual representations of the documents predicted to currently be of interest to the user, the user input indicating a request to add a corresponding document to a particular workspace; " in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 8, and 15.


Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7, 9-14, and 16-20 depending on claims 1, 8, and 15 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177